Citation Nr: 1801375	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  10-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder.

5.  Entitlement to an increased rating for bilateral haring loss.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from August 1969 to June 1972, in the Army from August 1975 to August 1979, and in the Navy from November 1979 to November 1980.  The Veteran has additional reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before the undersigned at a March 2016 hearing at the RO.  A transcript of that hearing is of record.

A September 2016 Board decision denied service connection for sleep apnea, diabetes mellitus, and peripheral neuropathy of the lower extremities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a June 2017 Order, the Court granted a Joint Motion for Partial Remand, and remanded the claims for service connection for sleep apnea, diabetes mellitus, and peripheral neuropathy of the lower extremities, for action consistent with the terms of the Joint Motion.

REMAND

The Board finds that additional development is required for the claims of service connection for sleep apnea, diabetes mellitus, and peripheral neuropathy of the lower extremities.  While the Board regrets further delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

In a June 2017 Order, the Court found that the Board erred in denying service connection for sleep apnea and diabetes mellitus without providing an examination, or in the alternative, without providing an adequate statement of reasons or bases explaining why an examination was not necessary.  Further, the Court found that the Board did not adequately consider the Veteran's lay statements regarding continuity of symptomology and theories of entitlement.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is necessary to obtain VA examinations for sleep apnea and diabetes mellitus which consider the lay statements of the Veteran regarding continuity of symptomology since service.  The claim for service connection for peripheral neuropathy is inextricably intertwined with the claim for diabetes mellitus and must also be remanded.

The claims for increased rating for service connection for a psychiatric disability, increased rating for bilateral hearing loss, and entitlement to TDIU were remanded in September 2016 by the Board for further development.  That development has not been completed and is ongoing.

Accordingly, the case is REMANDED for the following action:

1.  Complete the development requested in the September 2016 Board remand for the issues of entitlement to service connection for a psychiatric disability, entitlement to an increased rating for bilateral hearing loss, and entitlement to TDIU.

2.  Identify any VA or private medical records of treatment that are not already of record and associate them with the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed sleep apnea.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that was incurred or aggravated as a result of active service, including a deviated septum and sinusitis noted in service.  The examiner should specifically discuss the Veteran's statements regarding continuity of symptomology since service, including statements about sleep deprivation due to service conditions.  A complete rationale must be given for all opinions and conclusions.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed diabetes mellitus.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has diabetes mellitus that was incurred or aggravated as a result of active service.  The examiner should discuss the Veteran's statements regarding sleep deprivation due to service conditions as causing or aggravating diabetes mellitus.  A complete rationale must be given for all opinions and conclusions.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

